Citation Nr: 0730974	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-19 344 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
hypertension and denied service connection for bilateral 
hearing loss, tinnitus, a sleep disorder with night sweats, 
and residuals of a right wrist fracture with arthritis.  

The Board notes that the RO granted service connection for 
bilateral hearing loss and residuals of a left wrist fracture 
(based on evidence that the veteran fractured his left wrist 
rather than his right wrist in service) in an April 2005 
rating decision.  No issue related to the grants of service 
connection by the RO have been procedurally prepared or 
certified for appellate review.  Indeed, the record reflects 
that the veteran has only perfected his appeal with respect 
to the issue of entitlement to service connection for 
tinnitus.  Thus, the Board will only discuss that issue in 
this decision.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's current tinnitus is related to his active military 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2007).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(2007).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).


III.  	Analysis 

The veteran contends that he has had tinnitus since service 
(i.e., since 1970 or 1971).  He asserts that he was exposed 
to the excessive noise of aircraft engines and incoming 
rocket fire while serving as a munitions specialist in 
Vietnam.  

The evidence of record clearly indicates that the veteran 
currently suffers from tinnitus.  In statements dated from 
March 2004 to June 2005, the veteran referenced his current 
tinnitus.  In addition, the veteran's April 2004 private 
medical record notes a past medical history that includes 
"symptoms of tinnitus since Vietnam."  The veteran is 
considered competent to report the manifestations of his 
claimed disorder.  The Board further observes that the June 
2004 VA audiological examiner referenced the veteran's 
tinnitus and offered an opinion regarding its etiology, which 
indicates that he found the veteran's report of current 
tinnitus credible.            

The medical evidence of record also reveals that the veteran 
was exposed to the noise of aircraft engines and experienced 
tinnitus in service.  The veteran's DD Form 214 shows a 
military occupational specialty of munitions specialist.  An 
April 1968 VA Form 1490 (Hearing Conservation Data) notes 
that the veteran was exposed to a hazardous noise level 
resulting from trainer operation but he denied any tinnitus 
following the noise exposure at that time.  However, a June 
1971 VA Form 1490 (Hearing Conservation Data) notes that the 
veteran reported that he experienced tinnitus in both the 
right and left ears following his exposure to the excessive 
noise of aircraft engines.  

The Board notes, however, that there is only unfavorable 
medical opinion evidence regarding the question of whether 
the veteran's current tinnitus is related to his active 
military service.  Indeed, the July 2004 VA audiologist 
reviewed the record and concluded that it was less likely 
than not that the veteran's complaint of subjective tinnitus 
was a consequence of acoustic trauma while in service because 
service and post-service medical records were negative for 
the complaint of tinnitus.

After considering the July 2004 VA audiologist's opinion, 
however, the Board affords it no probative value as it is not 
supported by the clinical documentation of record.  As 
previously noted, the service medical records show that the 
veteran reported experiencing tinnitus after being exposed to 
the noise of aircraft engines less than a year before his 
discharge from service.  Although the July 2004 VA 
audiologist indicated review of the claims folder, it is 
clear that he did not take into account the veteran's June 
1971 report of tinnitus.  

Moreover, the Board recognizes that the veteran has reported 
in multiple statements that he has experienced tinnitus since 
service.  The clinical documentation tends to support his 
report of the onset of his tinnitus and the veteran is 
considered competent to report when his symptoms began.  
Thus, the Board finds the veteran's assertion that his 
tinnitus began in service persuasive as it is consistent with 
the documentation contained in his service medical records.

Based on the foregoing, the Board finds that service 
connection for tinnitus is warranted in this case.  



ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


